MEMORANDUM **
A review of the record and the responses to the court’s December 21, 2006 order indicates that the questions raised in this appeal are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard). The district court did not abuse its discretion in denying appellant’s motion for an extension of time to file an amended complaint because the failure to file timely the amended complaint was not excusable neglect. See Fed.R.Civ.P. 6(b)(2); Kyle v. Campbell Soup Co., 28 F.3d 928, 930 (9th Cir.1994) (district court Federal Rule of Civil Procedure 6(b) ruling is reviewed for abuse of discretion).
The motion for judicial notice is denied.
Accordingly, we summarily affirm the district court’s judgment.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.